PER CURIAM.
Upon consideration of the application of Bruce M. Morgan directed to the Florida Board of Bar Examiners stating that he had received certificate to practice in Florida from the State Board of Law Examiners of Florida dated October 11, 1949, and further stating that he had never taken the oath of attorney and desired to take said oath and be admitted as a member of The Florida Bar, it is
Ordered that the application of the said Bruce M. Morgan, together with the files of the State Board of Bar Examiners relative to his application for admission, be and the same are hereby referred to the Florida Board of Bar Examiners with directions that said Board conduct an investigation and inquire into and determine the character, fitness and general qualifications for admission to The Florida Bar by the said Morgan, such investigation to cover the period subsequent to the 11th day of October, 1949, and to report to this Court the results of such investigation and its recommendations with respect to said application as early as practicable.
The Florida Board of Bar Examiners is authorized as a condition precedent to conducting such investigation to require a deposit of an amount not to exceed $250 for the purpose of defraying the cost of such investigation.
DREW, C. J., and THOMAS, ROBERTS, THORNAL, O’CONNELL, CALDWELL and ERVIN, JJ., concur.